Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered October 19, 1989, convicting defendant, after a jury trial of attempted murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of imprisonment of 8-Vs to 25 years and 12 Vi to 25 years, respectively, unanimously affirmed.
Defendant’s challenges to the prosecutor’s comments during *203summation are unpreserved (People v Tardbania, 72 NY2d 852; People v Iannelli, 69 NY2d 684, cert denied 482 US 914) and in view of the overwhelming evidence of guilt, we decline to review in the interest of justice (People v Alexander, 153 AD2d 507, 509, affd 75 NY2d 979). Concerning defendant’s claim that the court should have examined the prosecutor’s files in camera for evidence of a cooperation agreement between the prosecutor and the complainant, or directed that the files be turned over to counsel, both the prosecutor and the complainant denied that they entered into any such cooperation agreement, and defendant’s speculation to the contrary is not supported by a record that allows for review of this claim (People v Poole, 48 NY2d 144, 148-149; People v Rivera, 71 NY2d 705, 709). Nor did defendant preserve his claim that the court should have provided a second Spanish speaking interpreter during the testimony of the complainant, which, in any event, appears to be without merit, since defendant’s own interpreter translated the complainant’s answer for him, and his appellate contention that he could not understand the prosecutor’s question has no support in the record.
Finally, we have reviewed defendant’s contention that his sentence is excessive and find it to be without merit. Concur— Murphy, P. J., Carro, Ellerin, Kassal and Rubin, JJ.